Order                                                                         Michigan Supreme Court
                                                                                    Lansing, Michigan

  November 20, 2019                                                                Bridget M. McCormack,
                                                                                                 Chief Justice

  159856                                                                                David F. Viviano,
                                                                                        Chief Justice Pro Tem

                                                                                      Stephen J. Markman
                                                                                           Brian K. Zahra
                                                                                     Richard H. Bernstein
  2 CROOKED CREEK LLC and RUSSIAN                                                    Elizabeth T. Clement
  FERRO ALLOYS, INC.,                                                                Megan K. Cavanagh,
           Plaintiffs-Appellants,                                                                     Justices

  v                                                        SC: 159856
                                                           COA: 342797
                                                           Ct of Claims: 14-000181-MZ
  CASS COUNTY TREASURER,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the July 2, 2019
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on the application. MCR 7.305(H)(1).

          The appellants shall file a supplemental brief within 42 days of the date of this
  order addressing whether 2 Crooked Creek LLC (“2CC”) (an owner of a property interest
  that was extinguished by tax foreclosure after being accorded notice sufficient to satisfy
  minimum due process requirements) can sustain an action to recover monetary damages
  pursuant to MCL 211.78l(1) by claiming that it “did not receive any notice required
  under this act” due to a lack of actual notice and, specifically, whether constructive notice
  is sufficient to fall within the confines of “any notice” under MCL 211.78l(1) such that
  2CC can be charged with knowledge of the notice that was posted to the subject property
  during a time when 2CC was exercising control and dominion over it. See In re
  Treasurer of Wayne Co for Foreclosure (Perfecting Church), 478 Mich. 1 (2007). In
  addition to the brief, the appellants shall electronically file an appendix conforming to
  MCR 7.312(D)(2). In the brief, citations to the record must provide the appendix page
  numbers as required by MCR 7.312(B)(1). The appellee shall file a supplemental brief
  within 21 days of being served with the appellants’ brief. The appellee shall also
  electronically file an appendix, or in the alternative, stipulate to the use of the appendix
  filed by the appellants. A reply, if any, must be filed by the appellants within 14 days of
                                                                                                               2

being served with the appellee’s brief. The parties should not submit mere restatements
of their application papers.

      Michigan Association of County Treasurers is invited to file a brief amicus curiae.
Other persons or groups interested in the determination of the issue presented in this case
may move the Court for permission to file briefs amicus curiae.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         November 20, 2019
       p1113
                                                                             Clerk